DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bridge arm midpoint” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 references “a bridge arm midpoint” however, this limitation was not described in the specification outside of paragraph 0052 which only refers to it as “In a possible embodiment of the present disclosure, the circuit node in the power electronic converter module is a bridge arm midpoint in the aforementioned power electronic converter module, and/or a node on a .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation – “the insulation component at least partially wraps around the power electronic converter module” however, the term “around” with respect to the phrase “wraps around” by definition means “located or situated on every side; so as to surround someone or something” therefore the phrase “at least partially” is considered indefinite as an item cannot partially wrap around another item, and thus fails to particularly point out and distinctly claim the subject matter which the inventor(s) regard as the invention.
Claims 2-17 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-17 are too rejected in view of said dependency under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 9,906,134 B1). 
Regarding Claim 1, Tsai discloses an insulation monitoring device [item 160, figures 1-2] applied to a power system [see figure 1], wherein, the power system [see figure 1] comprises at least one power electronic converter module [item 100, figure 1], and the insulation monitoring device [item 160, figures 1-2] comprises an insulation component (the insulation relative to the power converting device – “… an insulation failure of the power converting device…” – col. 4, lines 50-52), a signal source [Vin1, figures 1-2], an impedance module [item 164, figure 2], and a monitoring module [item 162, figure 2]; 
	the insulation component at least partially wraps around (the insulation relative to the power converting device – “… an insulation failure of the power converting device…” – col. 4, lines 50-52 – and thus the insulation is considered to insulate the power electronic converter by wrapping around the power electronic converter) the power electronic converter module [item 100, figure 1]; 
	the signal source [Vin1, figures 1-2] is electrically coupled to a circuit node [see figure 1 and 2] in the power electronic converter module [item 100, figures 1-2]; 
	the impedance module [item 164, figure 2] is connected between the signal source [Vin1, figures 1-2] and the insulation component (the insulation relative to the power converting device – “… an insulation failure of the power converting device…” – col. 4, lines 50-52 – and for the impedance module to be able to detect the voltage of insulation of power converting device it is considered to be connected between the power/signal source and the insulation of the power converting device); and 
	the monitoring module [item 162, figure 2] is configured to monitor an insulation resistance value [S850, figure 8; S855, figure 9; col. 4, lines 48-58; col. 5, lines 6-8] of the insulation component (the insulation relative to the power converting device – “… an insulation failure of the power converting device…” – col. 4, lines 50-52).
Regarding Claim 3, Tsai discloses the insulation monitoring device according to claim 1, wherein the circuit node [see figure 1] is at least one of a bridge arm midpoint [item 160 is connected in the power converter device to a midpoint between the solar cells 200 and a dc-dc converting circuit in figure 1] in the power electronic converter module [item 100, figure 1] and a node on a positive [vin1+, figure 1] and negative [vin1-, figure 1] direct current bus (col. 3, lines 6-29) in the power electronic converter module [item 100, figure 1].
Regarding Claim 4, Tsai discloses the insulation monitoring device according to claim 1, wherein the circuit node [see figure 1] is a circuit node in a converter that provides auxiliary power to the power electronic converter module [see figure 1 – as the power converter device (100) is powered by the solar cells (220)].
Regarding Claim 5, Tsai discloses the insulation monitoring device according to claim 3, wherein a voltage waveform of the circuit node comprises a direct current component (col. 3, lines 6-29 – the dc input voltage comprises a direct current component).

Regarding Claim 6, Tsai discloses the insulation monitoring device according to claim 4, wherein a voltage waveform of the circuit node comprises a direct current component (col. 3, lines 6-29 – the dc input voltage comprises a direct current component).
Regarding Claim 17, Tsai discloses a power system [see figure 1 – “a solar power generating system”] (col. 3, lines 6-9), wherein the power system [see figure 1 – “a solar power generating system”] comprises an insulation monitoring device [item 160, figures 1-2], and the insulation monitoring device [item 160, figures 1-2] is an insulation monitoring device [item 160, figures 1-2] according to claim 1 [see rejection of claim 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 9,906,134 B1), in view of Jenkinson (US 6,078,180).
Regarding Claim 11, Tsai discloses the insulation monitoring device according to claim 1.
Tsai fails to disclose wherein the impedance module comprises any one or more of a resistive device, an inductive device, and a capacitive device.
However, Jenkinson does disclose an impedance module comprising any one or more of a resistive device, an inductive device, and a capacitive device (col. 1, lines 39-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulation monitoring device as taught by Tsai to include the RLC circuit as taught by Jenkinson so that the impedance module comprised any one or more of a resistive device, an inductive device, and a capacitive device for the advantageous purpose of making the impedance more easily measurable as taught by Jenkinson.
Regarding Claim 12, Tsai discloses the insulation monitoring device according to claim 1.
Tsai fails to disclose wherein the impedance module comprises at least one LC filter circuit.
However, Jenkinson does disclose an impedance module comprising at least one LC filter circuit (col. 1, lines 39-42 – an RLC circuit which comprises the LC portion of the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulation monitoring device as taught by Tsai to include the RLC circuit as taught by Jenkinson so that the impedance module comprised at least one LC circuit for the advantageous purpose of making the impedance more easily measurable as taught by Jenkinson.
Regarding Claim 13, Tsai in view of Jenkinson discloses the insulation monitoring device according to claim 11, wherein the impedance module comprises at least one LC filter circuit (col. 1, lines 39-42 – an RLC circuit which comprises the LC portion of the circuit).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 9,906,134 B1).
Regarding Claim 14, Tsai discloses the insulation monitoring device according to claim 1.
Tsai does not explicitly disclose the insulation monitoring device comprising a plurality of insulation components, an impedance module corresponding to each of the insulation components is connected between a corresponding signal source and the insulation component.
However, it would be considered obvious to one of ordinary skill in the art that a power system has many energized components that are required to be insulated from one another, and that each of those insulated components which would require their respective impedance In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Allowable Subject Matter
Claims 2, 7-10, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose the insulation monitoring device according to claim 1, wherein the insulation component comprises a charged body layer, a solid insulation layer and a ground layer, the solid insulation layer is disposed between the charged body layer and the ground layer; the charged body layer is disposed at one side of the insulation component close to the power electronic converter module; and the ground layer is disposed at one side of the insulation component away from the power electronic converter module, and is grounded (highlighted for emphasis with respect to the structural configuration of the insulation component relative to the power electronic converter module).
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, fail to disclose the insulation monitoring device according to claim 1, wherein the insulation monitoring device further comprises a support portion disposed between the power electronic converter module and the charged body layer, so that a gap is introduced between the power electronic converter module and the charged body layer (highlighted for emphasis). 
Claims 8-9 depend upon that of Claim 7 and require all of the limitations of Claim 7, therefore Claims 8-9 are objected to as being dependent upon a rejected base claim. 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose the insulation monitoring device according to claim 1, wherein the insulation monitoring device further comprises an insulation layer disposed between the power electronic converter module and the charged body layer.
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose the insulation monitoring device according to claim 1, wherein the power electronic converter module comprises a transformer or an inductor, at least one insulation component at least partially wraps around at least a portion of a winding of the transformer or the inductor; and an impedance module corresponding to the insulation component is connectable in a serial manner between any one of electrical nodes of the winding and the insulation component, or distributedly connected in series between a plurality of electrical nodes of the winding and the insulation component (highlighted for emphasis based on the structural configuration and connection of components).
Regarding Claim 16, the references cited on PTO-892 form, alone or in combination form, fail to disclose the insulation monitoring device according to claim 14, wherein the power electronic converter module comprises a transformer or an inductor, at least one of the plurality of insulation components at least partially wraps around at least a portion of a winding of the transformer or the inductor; and an impedance module corresponding to the insulation component is connectable in a serial manner between any one of electrical nodes of the winding and the insulation component, or distributedly connected in series between a plurality of electrical nodes of the winding and the insulation component (highlighted for emphasis based on the structural configuration and connection of components). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to insulation monitoring devices used in conjunction with a power system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858